Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 09/10/2021.  This action is made Final.
2.	Claims 1-20 are pending in the case.  Claims 1, 10 and 19 are independent claims.
Claim Rejections - 35 USC § 112
4.	Rejections of claims 3 and 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph are withdrawn in light of the amendment.
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding independent claims 1, 10, 19, claims 1, 10, 19 recite the limitation “wherein the management software monitors operation of the compute unit and transfers telemetry data related to the operation of the compute unit”. The examiner is unable to determine the metes and bounds of the any recipient of the telemetry data transfer. Claims 1, 10, 19 are thus rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Dependent claims 2-9, 11-18 and 20 fail to cure the deficiency of their parent claims and thus are also rejected with the same rationale.
	For examination purposes, the limitation is interpreted as “wherein the management software monitors operation of the compute unit and transfers telemetry data related to the operation of the compute unit to a monitoring graphical user interface”.

					Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


10.	Claims 1, 3, 5, 8-10, 12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakai et al. (US 2012/0016971; hereinafter Wakai), and further in view of Galles (US 2015/0074322; IDS of 08/11/2017).
	Regarding claim 1, Wakai teaches A system (Figs. 1-3 & [0056] & [0062], a configurable server system in Fig. 1 & [0049]-[0050] which can provide a plurality of servers in PCIe fabric in Figs. 2-3 based on user specification in [0189]) comprising: 
a cluster graphical user interface configured to accept user input to create a compute unit formed from physical computing elements comprising data processing elements,…, and network interface elements (Fig. 14 to Fig. 17 & [0168]-[0171], partition objects 1111 including server blades are data processing elements, I/O card objects 1113 are network interface elements, user can drag & drop from unallocated apparatus 1102 to setting display region 1101 in the cluster graphical user interface to create a compute unit; [0183], although not shown, a user/manager can specify server blade 105 to be allocated for every I/o card 135 in blade server system of Fig. 2 & [0056]-[0061]; related terminology: Fig. 1 & [0050]-[0053], server chassis 113, partition 115, server rack 111, server blades 105, I/O expansion rack 121, I/O expansion chassis 123, I/O cards 135; [0054], a plurality of server systems can be allocated for users); 
a management application configured to receive an indication of the user input (Fig. 3 & [0067], GUI program 434, i.e., a management application, can be downloaded to the management computer 261; [0189] & Figs. 14-17, a manager can apply drag & drop user input to create server system specification with desired partition 115 and I/O card 135 in GUI 1100 generated by GUI program 434) and responsively select a set of physical computing elements for composition into the compute unit from one or more pools of physical computing elements (Figs. 14-17, drag & drop to select a set of partition objects 1111 & I/O card objects 1113 from unallocated apparatus 1102,, i.e., one or more pools of physical computing elements to compose a “server 1” in Fig. 13 & Fig. 17 in [0168]-[0171] & [0183]); 
the management application configured to compose the compute unit by at least directing segregation of ports corresponding to the set of physical computing elements within communication switch circuitry that forms a Peripheral Component Interconnect Express (PCIe) fabric coupling at least a portion of the one or more pools of physical computing elements ([0176]-[0182], GUI program 434 transmits configuration information to configuration setting program 432 and/or switch control program 433 in Fig. 3 to couple I/O card ports are segregated into upstream and downstream [0075] in pre-stage PCIe switch 201 coupled to server chassis 113 and post-stage PCIe switch 211 coupled to I/O expansion chassis 123 in Fig. 3 that form a Peripheral Component Interconnect Express (PCIe) fabric coupled to selected physical computing elements in Figs. 14-17 from server blades and I/O card pools; Fig. 4 & [0080]-[0084], upstream & downstream ports examples; Figs. 22A-22B & [0200]-[0207], example of computer unit composition with physical computing elements server blades 105 and I/O cards 135 allocation; Figs. 23A-23D & [0208]-[0210], another example of server blades and I/O cards allocation); 
the management application configured to deploy management software for execution by a host processor of the compute unit (Fig. 9 & [0133]-[0134], GUI program 434 displays summary GUI 900 where a manager can execute a brief survey of the server system, i.e., a management software deployed for execution of a host processor of the compute unit based on user configuration, providing operation status information in [0136]-[0139] and appearance of the server system in [0140]-[0149], the survey execution is in addition to the transmission of user configuration information by the GUI program 434 to configuration setting program 432 and/or switch control program 433 in Fig. 3 & [0176]-[0182]; [0150], display a tenant list, a manage can select a tenant before operation information for the selected tenant server system is displayed by the management software; [0054], server system allocated for the tenant/user), wherein the management software monitors operation of the compute unit ([0136]-[0139], monitored operation status information and physical appearance of a selected server system in [0150] & Fig. 9) and transfers telemetry data related to the operation of the compute unit ([0136]-[0139] & Fig. 9 & [0140]-[0149], monitored operation status information of a selected server system in [0150], i.e., telemetry data related to the operation of the compute unit, is transferred from GUI program 434 in post-stage controller 213 & [0065] to GUI 900 in Fig. 9 at the management computer 261 in Fig. 3); and 
a monitoring graphical user interface configured to present indications of the telemetry data related to the operation of at least the compute unit (Fig. 9  & [0133]-[0134] & [0140]-[0149] & [0150], a monitoring Graphical user interface summary GUI 900 displays operational status information and appearance of a user selected tenant server system [0150], i.e., the compute unit, in [0136]-[0149], where alert, power consumption & temperature information for physical element such as server blade or I/O card are indications of the telemetry data).
processor type of server blades as data processing elements, I/O cards as network interface elements and  other types of server blades for users to define a server system (Fig. 21 & [0196]-[0197], server blades provides processors, CPU as example; [0225], other types of server blades, I/O cards and PCIe switches), Wakai does not seem to have given an example that physical computing elements also include storage/memory type of server blades as data storage elements for users to define a server system.
However, Galles teaches physical computing elements also include data storage elements ([0017], blade chassis slots can be configured with server/CPU in [0004], GPU blades and traditional storage media blades).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the storage type of blades as physical computing elements for resource allocation and provision in Galles in the user configurable blade server management system of Wakai to achieve the claim limitation.  One would be motivated to make such a combination to apply known/traditional technology to a user-definable PCIe-based server system to meet user’s demand (Galles: [0017]; Wakai: Fig. 13, memory status; Fig. 21 & [0196]-[0197], server blades provides processors; [0225], other types of server blades, I/O cards and PCIe switches; Figs. 15-18, GUI for user to define a blade server system like Figs. 22A-B & Figs. 23A-D & Figs. 2-3).

Regarding claim 3, Wakai/Galles teaches The system of claim 1. Wakai also teaches the limitation wherein the data processing elements comprise central processing unit (CPU) elements and other types of server blades (Fig. 21 & [0196]-[0197], server blades provides processors; [0225], other types of server blades, I/O cards and PCIe switches). Wakai does not seem to expressly teach graphics processing unit (GPU) elements.
However, Galles teaches the limitation wherein the data processing elements comprise central processing unit (CPU) elements and graphics processing unit (GPU) elements ([0004], CPUs in blade server chassis; [0017], blade chassis slots can be configured with server/CPU blades in [0004] and GPU blades).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included GPU blades feature in 

		Regarding claim 5, Wakai/Galles teaches The system of claim 1. Wakai also teaches the limitation comprising: 
		the management application configured to present options to the user to alter composition of the compute unit after formation of the compute unit to selectively add additional physical computing elements into the compute unit or remove existing physical computing elements from the compute unit (Figs. 14-18 & [0168]-[0172] , Fig. 14 to Fig. 15, drag & drop 1111 to add a partition/blade; Figs. 16-17, drag & drop 1113 to add an I/O card, Fig. 17 to Fig. 18, drag & drop I/O card from setting 1101 back to unallocated apparatus to remove existing physical computing elements from the compute unit); and 
		responsive to receiving user instructions to alter composition of the compute unit, the management application configured to direct alteration of the port segregation of the PCIe fabric ([0176]-[0182], GUI program 434 transmits configuration information to configuration setting program 432 and/or switch control program 433 in Fig. 3 to couple I/O card 135 to the virtual downstream port of the post-stage VS in Fig. 20; Fig. 20, in Fig. 20, ports are segregated into upstream and downstream [0075] in pre-stage PCIe switch 201 coupled to server chassis 113 and post-stage PCIe switch 211 coupled to I/O expansion chassis 123 in Fig. 3 that form a Peripheral Component Interconnect Express (PCIe) fabric coupled to selected physical computing elements in Figs. 14-18).

		Regarding claim 8, Wakai/Galles teaches The system of claim 1. Wakai also teaches the limitation comprising: the cluster graphical user interface configured to present a graphical representation of the compute unit (Fig. 13 & [0164]-[0165] & [0167], Fig. 13 displays detailed information of a server system that can be reconfigured via GUI 1100 in Figs. 15-18; Figs. 16-18, Server 1 in 1101 represent the computer unit), accept drag operations to add or remove selected physical computing elements to or from the graphical representation of the compute unit (Figs. 16-18, add or remove I/O card physical computing elements via drag & drop to/from server 1 in 1101), and provide indications of the selected physical computing elements as the indication of the user input (Fig.s 15-17, dragged & dropped physical computing elements, e.g., partition/blade 1111 and I/O card are indicated in the GUI).

	Regarding claim 9, Wakai/Galles teaches The graphical user interface system of claim 1. Wakai also teaches the limitation where the telemetry data indicates at least usage levels among the physical computing elements assigned to the compute unit(Fig. 9, summary GUI and server system operational information including alert, power consumption/usage & temperature for every physical element server blade and I/O card in [0134]-[0139], e.g., temperature of a physical element, e.g., a server blade or an I/O card that is higher for the chassis is displayed in a warmer color, and physical appearance display [0140]-[0149] of a selected server system in [0150] where the physical appearance includes server blade physical computing element management/usage information in Fig. 5B & post-stage physical computing element I/O card usage/management in Fig. 10A).  

		Regarding claim 10, claim 10 is directed to the method including steps similarly performed by the system of claim 1. Claim 10 is rejected with the same rationale as claim 1.

		Regarding claim 12, claim 12 is directed to the method including steps similarly performed by the system of claim 3. Claim 12 is rejected with the same rationale as claim 3.

		Regarding claim 14, claim 14 is directed to the method including steps performed similarly by the system of claim 5. Claim 14 is rejected with the same rationale as claim 5.

Regarding claim 17, claim 17 is directed to the method including steps similarly performed by the system of claim 8. Claim 17 is rejected with the same rationale as claim 8. 

		Regarding claim 18, claim 18 is directed to the method including steps performed similarly by the system of claim 9. Claim 18 is rejected with the same rationale as claim 9.

		Regarding claim 19, Wakai teaches An apparatus (Figs. 1-3 & [0049]-[0050] & [0056] & [0062], a configurable apparatus shown in Fig. 1 & [0049]-[0050] which can provide a plurality of servers in PCIe fabric in Figs. 2-3 based on user specification in [0189]) comprising:
		one or more computer readable storage media ([0046], storage medium);
		and program instructions stored on the one or more computer readable storage media, that when executed by a processing system, direct the processing system to at least ([0046], storage medium, processor and program to perform): 
		receive user input to establish a compute unit formed from a user selected set of physical computing elements comprising data processing elements, …, and network interface elements(Fig. 14 to Fig. 17 & [0168]-[0171], partition objects 1111 including server blades are data processing elements, I/O card objects 1113 are network interface elements, user can drag & drop from unallocated apparatus 1102 to setting display region 1101 in the cluster graphical user interface to create a compute unit; [0183], although not shown, a user/manager can specify server blade 105 to be allocated for every I/o card 135 in blade server system of Fig. 2 & [0056]-[0061]; related terminology: Fig. 1 & [0050]-[0053], server chassis 113, partition 115, server rack 111, server blades 105, I/O expansion rack 121, I/O expansion chassis 123, I/O cards 135; [0054], a plurality of server systems can be allocated for users); 
		compose the compute unit by at least directing segregation of ports corresponding to the user selected set of physical computing elements within communication switch circuitry that forms a Peripheral Component Interconnect Express (PCIe) fabric coupling at least a portion of the one or more pools of physical computing elements([0176]-[0182], GUI program 434 transmits configuration information to configuration setting program 432 and/or switch control program 433 in Fig. 3 to couple I/O card 135 to the virtual downstream port of the post-stage VS exemplified in Fig. 20; Fig. 20, in Fig. 20, ports are segregated into upstream and downstream [0075] in pre-stage PCIe switch 201 coupled to server chassis 113 and post-stage PCIe switch 211 coupled to I/O expansion chassis 123 in Fig. 3 that form a Peripheral Component Interconnect Express (PCIe) fabric coupled to selected physical computing elements in Figs. 14-17 from server blades and I/O card pools; Fig. 4 & [0080]-[0084], upstream & downstream ports examples; Figs. 22A-22B & [0200]-[0207], example of computer unit composition with physical computing elements server blades 105 and I/O cards 135 allocation; Figs. 23A-23D & [0208]-[0210], another example of server blades and I/O cards allocation; Figs. 14-17, drag & drop to select a set of partition objects 1111 & I/O card objects 1113 from unallocated apparatus 1102,, i.e., one or more pools of physical computing elements to compose a “server 1” in Fig. 17 in [0168]-[0171] & [0183]);
		deploy management software for execution by a host processor of the compute unit(Fig. 9 & [0133]-[0134], GUI program 434 displays summary GUI 900 where a manager can execute a brief survey of the server system, i.e., a management software deployed for execution of a host processor of the compute unit based on user configuration, providing operation status information in [0136]-[0139] and appearance of the server system in [0140]-[0149], the survey execution is in addition to the transmission of user configuration information by the GUI program 434 to configuration setting program 432 and/or switch control program 433 in Fig. 3 & [0176]-[0182]; [0150], display a tenant list, a manage can select a tenant before operation information and physical appearance for the selected tenant server system is displayed by the management software; [0054], server system allocated for the tenant/user), wherein the management software monitors operation of the compute unit ([0136]-[0139] & [0140]-[0149], monitored operation status information and physical appearance of a selected  and transfers telemetry data related to the operation of the compute unit([0136]-[0139] & Fig. 9 & [0140]-[0149], monitored operation status information & physical appearance of a selected server system in [0150], i.e., telemetry data related to the operation of the compute unit, is transferred from GUI program 434 in post-stage controller 213 & [0065] to GUI 900 in Fig. 9 at the management computer 261 in Fig. 3);
		present indications of the telemetry data related to the operation of at least the compute unit(Fig. 9  & [0133]-[0134] & [0150] & [0140]-[0149], a monitoring Graphical user interface summary GUI 900 displays operational status information and appearance of a user selected tenant server system [0150], i.e., the compute unit, in [0136]-[0149], where alert, power consumption and temperature for physical element such as server blade or I/O card temperature information are indications of the telemetry data).
Although Wakai expressly teaches physical computing elements comprising computing processor type of server blades as data processing elements, I/O cards as network interface elements and  other types of server blades for users to define a server system (Fig. 21 & [0196]-[0197], server blades provides processors; [0225], other types of server blades, I/O cards and PCIe switches), Wakai does not seem to have given an example that physical computing elements also include storage/memory type of server blades as data storage elements for users to define a server system.
However, Galles teaches physical computing elements also include data storage elements ([0017], blade chassis slots can be configured with server/CPU blades in [0004], GPU blades and traditional storage media blades).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the storage type of blades as physical computing elements for resource allocation and provision in Galles in the user configurable blade server management system of Wakai to achieve the claim limitation.  One would be motivated to make such a combination to apply known/traditional technology to a user-definable PCIe-based server system to meet user’s demand (Galles: [0017]; Wakai: Fig. 13, memory status; Fig. 21 & [0196]-[0197], server blades provides processors; [0225], other types ).

               Regarding claim 20, Wakai/Galles teaches The apparatus of claim 19. Wakai also teaches the limitation comprising further program instructions, when executed by the processing system, direct the processing system ([0046]) to at least: 
		present a graphical representation of the compute unit in a graphical user interface(Fig. 13 & [0164]-[0165] & [0167], Fig. 13 displays detailed information of a server system that can be reconfigured via GUI 1100 in Figs. 15-18; Figs. 16-18, Server 1 in 1101 represent the computer unit);
		present options in the graphical user interface to alter composition of the compute unit to selectively add additional physical computing elements into the compute unit or remove existing physical computing elements from the compute units unit(Figs. 14-18 & [0168]-[0172] , Fig. 14 to Fig. 15, drag & drop 1111 to add a partition/blade; Figs. 16-17, drag & drop 1113 to add an I/O card, Fig. 17 to Fig. 18, drag & drop I/O card from setting 1101 back to unallocated apparatus to remove existing physical computing elements from the compute unit); and 
		accepting drag operations in the graphical user interface to add or remove selected physical computing elements to or from the graphical representation of the compute unit(Figs. 14-18 & [0168]-[0172] , Fig. 14 to Fig. 15, drag & drop 1111 to add a partition/blade; Figs. 16-17, drag & drop 1113 to add an I/O card, Fig. 17 to Fig. 18, drag & drop I/O card from setting 1101 back to unallocated apparatus to remove existing physical computing elements from the compute unit);
		direct alteration of the port segregation of the PCIe fabric to establish the compute unit in accordance with the user selected set of physical computing elements([0176]-user configuration information of a set of physical computing elements in [0189] via GUI 1100 in Figs. 14-18 to configuration setting program 432 and/or switch control program 433 in Fig. 3 to couple I/O card 135 to the virtual downstream port of the post-stage VS exemplified in Fig. 20; Fig. 20, in Fig. 20, ports are segregated into upstream and downstream [0075] in pre-stage PCIe switch 201 coupled to server chassis 113 and post-stage PCIe switch 211 coupled to I/O expansion chassis 123 in Fig. 3 that form a Peripheral Component Interconnect Express (PCIe) fabric coupled to selected physical computing elements in Figs. 14-18; Figs. 22A-22B & [0200]-[0207], example of computer unit composition with physical computing elements server blades 105 and I/O cards 135 allocation; Figs. 23A-23D & [0208]-[0210], another example of server blades and I/O cards allocation).                                                                                       

20.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wakai/Galles as applied to claims 1, 10 above, and further in view of Stephens (US 2015/0222705; PTO-892 of 05/05/2021). 
	Regarding claim 2, Wakai/Galles teaches The system of claim 1. Wakai at least suggests the limitation comprising: wherein directing segregation of the ports corresponding to the set of physical computing elements comprises instructing a management processor to establish isolation among the ports ([0176]-[0182], GUI program 434 transmits configuration information to configuration setting program 432 and/or switch control program 433 in Fig. 3, i.e., instructing a management processor 421 in Fig. 3, to couple I/O card 135 to the virtual downstream port of the post-stage VS exemplified in Fig. 20; Fig. 20, in Fig. 20, ports are segregated into upstream and downstream [0075] in pre-stage PCIe switch 201 coupled to server chassis 113 and post-stage PCIe switch 211 coupled to I/O expansion chassis 123 in Fig. 3 that form a Peripheral Component Interconnect Express (PCIe) fabric coupled to selected physical computing elements in Figs. 14-17; Fig. 4 & Fig. 8 & [0080]-[0084], establishing visibility among the set of physical computing elements over the PCIe fabric while preventing visibility with other physical computing components among the one or more pools of physical computing elements (Fig. 20, #0, #1, #6 & #7 of I/O card 135 connected to VS #8 and #12 which in turn connected to upstream port 7 of post-stage PCIe switch #0 of 211, upstream port 7 of post-stage PCIe switch #0 of 211 is connected to downstream port 1 of pre-stage PCIe switch #0 of 201 that connected to VS #1 to #8 of the pre-stage PCIe switch #0 of 201, thus, according to [0081] & Fig. 4, #0 to #7 server blades 105 of physical computing elements connected to downstream port #1 of pre-stage PCIe switch #0 of 201 on the upper left are seen by upstream port #7 of post-stage PCIe switch #0 of 211 but not blades 105 of physical computing elements connected to downstream port #0 or #1 of pre-stage PCIe Switch #1 of 201 on the upper right).
	Wakai does not seem to use the term “visibility” to describe port segregation in the PCIe fabric exemplified by Fig. 4, Fig.8 and Fig. 20.
		However, Stephens expressly teaches the limitation comprising: wherein directing segregation of the ports corresponding to the set of physical computing elements comprises instructing a management processor to establish isolation among the ports establishing visibility among the set of physical computing elements over the PCIe fabric while preventing visibility with other physical computing components among the one or more pools of physical computing elements([0122], endpoint, visibility or the lack of on the other side of a non-transparent communication bridge among PCIe ports to isolate ports and connected physical computing components from pools of physical computing elements into different domains or groups).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the features in Stephens in the system of Wakai/Galles to achieve the claim limitation.  One would be motivated to make such a combination to apply known non-transparent port technology to devices interconnected to a PCIe fabric (Stephens: [0122], non-transparent PCIe ports are known to those having ordinary skills in the art; Wakai: Fig. 20 & Fig. 4 & Fig. 8 & [0080]-[0084] & [0075], segregate ports in upstream & downstream).

		Regarding claim 11, claim 11 is directed to the method including steps similarly performed by the system of claim 2. Claim 11 is rejected with the same rationale as claim 2.

30.	Claims 4, 6 and 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wakai/Galles as applied to claims 1, 10 above, and further in view of Haviv et al. (US 2008/0123559; PTO-892 of 01/23/2020, hereinafter Haviv).
Regarding claim 4, Wakai/Galles teaches The user interface system of claim 1. Wakai seems to be silent on the limitation comprising: the cluster graphical user interface configured to receive, via the user input, user instructions to deploy user software onto the compute unit.
However, Haviv teaches the limitation comprising: the cluster graphical user interface configured to receive, via the user input, user instructions to deploy user software onto the compute unit (Fig. 3 & [0045], allocate physical grid resources to perform functions of the logical objects specified by the user and deploy the appropriate application and services, i.e., deploy user application software based on user instructions to perform user specified logical object functions, the logical object mapped to the recited “compute unit”; [0139], server blade).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included soft deployment feature in Haviv in the user interface of Wakai/Galles to achieve the claim limitation.  One would be motivated to make such a combination to provide a graphical user interface for a user to monitor the performance of the user specified system configuration (Haviv: [0097], monitor the performance and compare with service-level definitions specified by the user).

Regarding claim 6, Wakai/Galles teaches The system of claim 1.  Wakai teaches the cluster graphical user interface configured to receive user defined targets with the user input describing … requirements for the compute unit (Figs 14-18 & [0189], specification of a desired partition and desired I/O for a server/compute unit); 
the management application configured to responsively process the user defined targets to determine the set of physical computing elements to include in the compute unit that meet the … requirements ([0189] & Figs. 14-18, a manager can execute a simple operation via GUI program 434 in Fig. 3 to associate a desired I/O card object with a desired partition object specified by the user).
		Wakai seems to be silent on the GUI configured to receive user defined targets describing usage requirements.
However, Haviv teaches the cluster graphical user interface configured to receive user defined targets with the user input describing usage requirements for the compute unit (Figs. 7A-D, e.g., usage requirement in Figs. 7C-D); 
the management application configured to responsively process the user defined targets to determine the set of physical computing elements to include in the compute unit that meet the usage requirements (Fig. 3, at least step 108).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the feature in Haviv in the user interface of Wakai/Galles to achieve the claim limitation.  One would be motivated to make such a combination to provide a graphical user interface for a user to specify the requirement based on usage in the configuration specification (Haviv: usage requirement in Figs. 7C-D; Wakai: [0189], a manager can execute a simple operation to associate a desired I/O card object with a desired partition object specified by the user).

		Regarding claim 13, claim 13 is directed to the method including steps similarly performed by the system of claim 4. Claim 13 is rejected with the same rationale as claim 4.

		Regarding claim 15, claim 15 is directed to the method including steps similarly performed by the system of claim 6. Claim 15 is rejected with the same rationale as claim 6.

35.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakai/Galles as applied to claim 1, 10 above, and further in view of Altaf et al. (US 2008/0320121; PTO-892 of 06/28/2019, hereinafter Altaf).
		Regarding claim 7, Wakai/Galles teaches The system of claim 1.  Wakai seems to be silent on the limitation comprising: the cluster graphical user interface configured to receive a user threshold related to operation of the compute unit, wherein the user threshold indicates an activity level of the compute unit to add one or more physical computing elements into the compute unit responsive to exceeding the user threshold.
		However, Altaf teaches the limitation comprising: the cluster graphical user interface configured to receive a user threshold related to operation of the compute unit, wherein the user threshold indicates an activity level of the compute unit to add one or more physical computing elements into the compute unit responsive to exceeding the user threshold ([0012] & [0026], add a server to a cluster based on if the workload on the cluster exceeds a user configurable threshold; Fig. 1(a) & [0021], servers 110, 140 and 150 are considered as data processing elements of physical computing elements recited in the parent claim 1).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Wakai/Galles to include the feature in Altaf to achieve the claim limitation.  One would be motivated to make such a combination to dynamically add or remove resources to a cluster based on user configurable threshold (Altaf: [0010]-[0012]).

Regarding claim 16, claim 16 is directed to the method including steps similarly performed by the system of claim 7. Claim 16 is rejected with the same rationale as claim 7.

			Response to Arguments/Remarks
50. 	Applicant’s arguments/remarks filed on 09/10/2021 have been considered but are moot in view of new ground of rejection.

Conclusion
61.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179